In a contested probate proceeding, order of the Suffolk County Surrogate’s Court, dated August 26, 1946, granting examination of proponent before trial as to a fixed time, insofar as appealed from by appellant Mary Jane Robinson, affirmed, with $10 costs and disbursements, the examination to proceed on five days’ notice. No opinion. The appeal of appellant Frank Raynor is dismissed, without costs, for the reason that he died before the appeal was heard and no other person was substituted in his place. Appeal by appellant Mary Jane Robinson from order of the Suffolk County Surrogate’s Court dated September 23, 1946, denying motion for resettlement, dismissed, without costs. No opinion. Hagarty, Acting P. J., Johnston, Adel, Nolan and Sneed, JJ., concur.